The following order has been entered on the motion filed on the 9th of February 2017 by Plaintiff for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 3rd of May 2017."
Upon consideration of the petition filed by Plaintiff on the 13th of February 2017 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 3rd of May 2017."
Upon consideration of the petition filed by Plaintiff on the 13th of February 2017 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 3rd of May 2017."
Upon consideration of the petition filed by Plaintiff on the 21st of April 2017 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of May 2017."